Citation Nr: 1029136	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-03 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of 
Veterans Affairs disability compensation benefits on behalf of 
his minor child, J, in the custody of the appellant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from October 1993 to March 
1997.  The Appellant is the mother of the Veteran's minor child, 
J.
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a special apportionment decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Appellant's claim for an 
apportionment of the Veteran's VA disability compensation 
benefits on behalf of his minor child, J, in her custody.

In May 2010, the Appellant did not appear at the RO for a 
scheduled hearing before a Veterans Law Judge, which she had 
requested.  She was duly notified of that hearing by letter in 
April 2010.  

The Board notes that contested claim procedures have not been 
followed.  For example, the Veteran was not issued a copy of the 
statement of the case issued in December 2006 or a copy of the 
supplemental statement of the case issued in February 2009, and 
he was not offered the opportunity to appear at the Appellant's 
scheduled hearing in May 2010 (for which she failed to appear).  
38 C.F.R. § 19.100, 19.101, 19.102.  Nevertheless, in light of 
the decision herein below, which is completely favorable to the 
Veteran, any due process deficiencies are harmless.  






FINDINGS OF FACT

1.  In an August 2005 decision, the RO denied the Appellant's 
request for an apportionment of the Veteran's VA disability 
compensation benefits on behalf of his minor child, J, in her 
custody.  

2.  At the time of the September 2003 apportionment decision, the 
Veteran was receiving VA disability compensation benefits at a 
rate of 100 percent, effective from October 1997, and his award 
included additional benefits for his child, J; the appellant was 
receiving Social Security benefits in the amount of $379 per 
month for the Veteran's child, J, based on the Veteran's 
disability.  

3.  As the result of a county district court proceeding in 
December 2007, the Veteran was ordered to continue to pay Social 
Security dependent's benefits to his minor child, J, based upon 
his disability, to pay additional child support to the appellant 
for the child, J, in the amount of $119 per month, to pay 
retroactive child support to the appellant for the child, J, in 
the amount of $595 for the period between July 1, 2007 and 
November 1, 2007, and to provide health insurance for the child, 
J.  

4.  The evidence demonstrates that the Veteran is reasonably 
discharging his responsibility for the support of his minor 
child, J, in the custody of the Appellant; the evidence does not 
show that hardship exists for the Appellant or J for the purposes 
of payment of a special apportionment to the Appellant on behalf 
of the Veteran's minor child, J.  






CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability 
compensation benefits to the Appellant on behalf of the Veteran's 
minor child, J, have not been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One,  Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (2009).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  





Through letters dated in December 2004, the RO notified the 
Appellant and the Veteran to submit evidence of their monthly 
income and expenses, and of amounts the Veteran contributed 
toward the support of any child who did not live with him.  The 
letters also notified the Appellant and Veteran that the RO would 
be making a determination in relation to an application for an 
apportionment of the Veteran's disability benefits on behalf of 
his child, J.  The letters served to provide notice of the 
information and evidence needed to substantiate the claim for an 
apportionment, notice of the evidence that the Appellant and 
Veteran were expected to  provide, notice of VA's 
responsibilities in regard to the application for an 
apportionment, and notice to the parties to submit all relevant 
evidence.  

This notice was furnished prior to the special apportionment 
decision in August 2005, with which the Appellant had expressed 
dissatisfaction.  Further, the Appellant was provided with a 
statement of the case in December 2006 and a supplemental 
statement of the case in February 2009, which notified her of the 
evidence considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the relative 
responsibilities of the claimant to provide evidence versus the 
responsibility of VA.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- 
adjudication notice).  






Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain records relevant to the 
apportionment claim.  38 U.S.C.A. § 5103A  (a), (b) and (c).  The 
Appellant was afforded the opportunity to testify at a hearing 
before a Veterans Law Judge in May 2010, but she did not appear 
for the hearing.  She provided upon request a statement of her 
income and expenses in December 2004; she has not identified any 
additionally available evidence for consideration in her appeal.  
Further, VA has not conducted medical inquiry in relation to the 
claim, for the reason that examinations and medical opinions are 
not necessary for an apportionment claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that there is no indication that 
additional action is needed to comply with the duty to assist the 
appellant.  38 U.S.C.A. § 5103A(d).  Neither the Appellant nor 
the Veteran has identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  The Board 
now proceeds to review the merits of the claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his 
custody, all or any part of the compensation payable on account 
of the Veteran may be apportioned as may be prescribed by the 
Secretary.  




VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450 (2009).  More specifically, 38 C.F.R. 
§ 3.450 provides that an apportionment may be paid if the 
veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450. 

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  The regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation may be apportioned between the veteran and 
his dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other persons 
in interest.  

In determining the basis for special apportionment, consideration 
is to be given to such factors as the amount of VA benefits 
payable, other income and resources of the Veteran and those 
dependents in whose behalf the apportionment is claimed, and the 
special needs of the Veteran, his dependents and the 
apportionment claimants.  This regulation provides further 
guidance as to what is ordinarily considered to constitute undue 
hardship.  For example, the amount apportioned should generally 
be consistent with the total number of dependents involved, and 
ordinarily apportionment of more than 50 percent of the Veteran's 
benefits would constitute undue hardship on him while 
apportionment of less than 20 percent of his benefits would not 
provide a reasonable amount for an apportionee.  
   




In this case, the Appellant filed a claim in June 2004 for an 
apportionment of the Veteran's VA disability compensation on 
behalf of the Veteran's minor child, J, who was in her custody.  
Although the birth certificate of the child in question does not 
list the Veteran as the father (rather, there is no individual 
named as the father), the Veteran does not dispute that he is the 
father, and he has clearly accepted the child as his own.  

The Appellant asserted that as the Veteran was receiving VA 
benefits and Social Security benefits, their child should also 
receive a portion of the benefits.  She claims that the Veteran's 
child should receive whatever is due to him in terms of VA 
benefits.  In an October 2005 statement, she specifically 
requested $88 in apportionment for the child.  Later in March 
2007, she asserted that the Veteran had financial obligations to 
fulfill on behalf of their child, and she asked for $250 in child 
support, in addition to $50 towards health insurance.  

In an August 2005 "special apportionment" decision, the RO 
denied her claim.  At that time, documentation in the claims file 
shows that the Veteran was receiving VA disability compensation 
benefits at a rate of 100 percent, effective from October 1997.  
His disability award, as shown in a February 2005 RO award 
letter, indicated that his total payments were $2,325 per month 
prior to December 2004 and $2,387 per month effective in December 
2004.  The monthly payments included additional benefits for his 
child, J, of $86 per month prior to December 2004 and $87 per 
month effective in December 2004.  38 C.F.R. § 3.21; VA Benefits 
Administration Manual M21-1, Appendix B.
 
Documentation in the file, in the form of a letter from the 
Social Security Administration dated in September 2004, also 
shows that the Veteran's child was receiving dependent's benefits 
on the basis of the Veteran's disability since January 1997 and 
that the monthly payment amount since January 2004 was $379.  


The Veteran provided copies of receipts dated in September 2004, 
showing that he purchased clothing for his child.  A copy of a 
county district court order dated in December 2007 showed that 
the Veteran was ordered, among other things, to continue paying 
the Social Security dependent's benefits to his child based upon 
his disability.  He was also ordered to pay additional child 
support to the Appellant for their child, J, in the amount of 
$119 per month, to pay retroactive child support to the appellant 
for J in the amount of $595 for the period between July 1, 2007 
and November 1, 2007, and to provide health insurance for J.  

In a February 2008 letter from the Social Security 
Administration, it was noted that $169 was being withheld from 
his $592 monthly payment in order to pay his obligation of the 
court-ordered child support.  (The Veteran explained that the 
$169 withheld consisted of the $119 monthly child support 
obligation plus a $50 installment payment towards the total 
retroactive support of $595 that was also owed.)  There is no 
evidence to suggest that the Veteran has not been compliant with 
the court-ordered payments and obligations.  

In light of the foregoing evidence, the Veteran has been paying a 
dependency allotment to his child based upon the Social Security 
disability benefits he was receiving, that he was paying 
additional court-ordered child support, and that there was a 
court mandate for him to provide health insurance for his child, 
J, the Board finds that for the period considered in this appeal 
the Veteran is reasonably discharging his responsibility for the 
support of his child, J, who was in the custody of and residing 
with the appellant.  Accordingly, an apportionment under the 
general provisions of 38 C.F.R. § 3.450 is not warranted.

As for the payment of a special apportionment under the 
provisions of 38 C.F.R. § 3.451, hardship must be shown to exist.  
In reviewing the case, however, the evidence does not support a 
finding of hardship.  


The Appellant does not specifically allege hardship, although in 
a December 2004 statement, she indicated that she did not receive 
any income other than the Social Security benefits that her 
children receive.  She also submitted a statement in December 
2004, itemizing her monthly income and expenses.  On that form, 
she listed no income other than $379 from Social Security for her 
children.  Moreover, she listed expenses of $1,458, which 
primarily included basic necessities of rent/house payments, 
food, utilities, telephone, medical expenses, clothing, and 
school expenses.  She did not indicate any other income, yet the 
Veteran claimed in a September 2004 letter that she was married 
and that her husband was employed.  In that regard, it does not 
appear that she has provided a complete picture of her income, 
assets, and expenses.  

Although requested in December 2004 to provide similar income and 
expense information, the Veteran has not responded.  Based on the 
records in the file, he is receiving monthly payments of VA 
disability compensation in excess of $2,000, as well as Social 
Security disability benefits.  In short, there is not a complete 
picture of the Veteran's income, assets, and expenses of record.  
It is known, however, that his substantial VA benefits are based 
on a mental disability evaluated at the 100 percent rate.  As for 
any special needs of the Veteran's child, J, there have been no 
statements in the file to describe any such needs.  

In light of the foregoing, the Board concludes that the 
incomplete evidence on file does not support a finding that 
hardship exists for the Appellant and J for the purposes of 
payment of a special apportionment to her on behalf of the 
Veteran's child, J.  









As the Veteran is reasonably discharging his responsibility for 
the support of his minor child, J, and the evidence does not 
demonstrate the existence of hardship, there is no basis in which 
to award an apportionment of the Veteran's VA disability 
compensation benefits to the Appellant on behalf of the Veteran's 
minor child, J.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.  


ORDER

An apportionment of the Veteran's VA disability compensation 
benefits on behalf of his minor child, J, in the custody of the 
Appellant is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


